     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.101 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   GREGORY ARNOLD,                                    Case No.: 20-CV-0809 W (MDD)
14                                     Plaintiff,
                                                        ORDER DENYING IN PART AND
15   v.                                                 GRANTING IN PART
                                                        DEFENDANT’S MOTION TO
16   CORECIVIC OF TENNESSEE, LLC,
                                                        DISMISS [DOC. 6]
17                                  Defendant.
18
19         Pending before the Court is Defendant Corecivic of Tennessee, LLC’s motion to
20   dismiss under Federal Rule of Civil Procedure 12(b)(6). Plaintiff Gregory Arnold
21   opposes.
22         The Court decides the matter on the papers submitted and without oral argument.
23   See Civ. L.R. 7.1(d)(1). For the reasons stated below, the Court GRANTS IN PART and
24   DENIES IN PART the motion to dismiss [Doc. 6].
25
26   I.    BACKGROUND
27         In this lawsuit, Plaintiff Gregory Arnold is suing his former employer, Defendant
28   Corecivic of Tennessee, LLC, for failing to provide a safe working environment during

                                                    1
                                                                             20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.102 Page 2 of 11



 1   the COVID-19 pandemic. Arnold was a Detention Officer for Corecivic at the Otay
 2   Mesa Detention Center (the “Facility”). According to the Complaint, as of April 27,
 3   2020, the Facility had approximately 142 inmates/detainees and numerous staff members
 4   test positive for COVID-19. (Compl. [Doc. 1] ¶ 56.) Arnold contends that despite these
 5   conditions, Corecivic failed to implement policies to adequately deal with the pandemic.
 6   As a result, Arnold contends the workplace conditions were so unsafe and unhealthy that
 7   he had no reasonable alternative but to resign.
 8
 9         A.      General Background
10         Arnold is a 60-year-old male who takes medication regularly for high blood
11   pressure. (Compl. ¶ 57.) Arnold also lives with family members who have a heightened
12   risk of developing severe illness from COVID-19, including his son who is asthmatic.
13   (Id. ¶¶ 57, 99.)
14         Arnold contends that in approximately March 2020, as the number of COVID-19
15   cases were rapidly increasing, he and other Detention Officers were prohibited from
16   wearing face coverings inside the housing units and other areas of the Facility while
17   working in close proximity with detainees. (Compl. ¶¶ 65, 66.) Officers who were
18   responsible for patting down detainees as needed were also not provided gloves or masks
19   (id. ¶ 68) and on the rare occasion officers were able to find gloves, they were often too
20   small (id. ¶ 67). Defendant also alleges Defendant failed to adequately respond to the
21   pandemic by, for example:
22         • failing to provide sanitizer to staff members (id. ¶¶ 40, 69);
23         • requiring staff members to repeatedly use dirty rags (id. ¶¶ 37, 72, 88);
24         • failing to sanitize frequently touched surfaces regularly (id. ¶¶ 74-78);
25         • failing to conduct deep cleaning of the Facility (id. ¶ 79);
26         • waiting until mid to late March to begin triaging persons and doing so when
27              they were already inside the Facility (id. ¶¶ 88, 89);
28         • failing to implement social distancing practices (id. ¶¶83, 91, 101);

                                                    2
                                                                                20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.103 Page 3 of 11



 1         • holding briefing sessions in small break rooms with 30–40 staff members (id. ¶
 2              81); and
 3         • permitting detainees exposed to COVID-19 to participate in recreational
 4              activities without wearing masks (id. ¶ 91).
 5
 6         B.      Circumstances leading to Arnold’s constructive discharge
 7         On or around March 30, 2020, Arnold was tasked with guarding a detainee with
 8   Tuberculosis and another detainee who was being tested for COVID-19 because of a
 9   cough and high fever. (Compl. ¶ 89.) Out of an abundance of caution, Arnold wore an
10   N95 mask and gloves while attending to the detainees. (Id.)
11         The next day, Arnold observed another detainee walking around his housing unit
12   with flu-like symptoms. (Compl. ¶ 96.) That same day, Arnold was informed that
13   multiple staff members at the Facility were infected with COVID-19. (Id.) And one of
14   the infected staff members was handing out equipment to Corecivic’s other staff
15   members at the Facility. (Id. ¶ 107.)
16         Corecivic knew Arnold had underlying medical conditions that made him more
17   susceptible to exposure to COVID-19. (Compl. ¶ 99.) Corecivic also knew Arnold lived
18   with his son who suffered from asthma. (Id.) Despite pleading with Corecivic to
19   implement protocols to decrease the risk of transmission of COVID-19 in the Facility,
20   Arnold was instructed by the warden not to wear a mask in front of detainees/inmates and
21   staff. (Id. ¶ 103.) Because Arnold was concerned for his health and the safety of those
22   around him, Arnold felt he was left with no viable alternative but to resign due to the
23   hazardous work environment that Corecivic created. (Id. ¶108.)
24         On May 29, 2020, Arnold filed this lawsuit alleging the following causes of action
25   against Corecivic: (1) Wrongful Constructive Termination in Violation of Public Policy
26   based on California Labor Code §§ 6400, et seq.; (2) Wrongful Constructive Termination
27   in Violation of Public Policy based on California Code of Regulations, Title 8, §§ 5141,
28   3380; (3) Wrongful Constructive Termination in Violation of Public Policy based on 29

                                                   3
                                                                               20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.104 Page 4 of 11



 1   U.S.C. § 654(a)(1); (4) Wrongful Constructive Termination in Violation of Public Policy
 2   based on 29 C.F.R. §§ 1910.132; (5) Negligent Supervision; and (6) Intentional Infliction
 3   of Emotional Distress. Corecivic now seeks to dismiss the Complaint.
 4
 5   II.    LEGAL STANDARD
 6          The court must dismiss a cause of action for failure to state a claim upon which
 7   relief can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6)
 8   tests the legal sufficiency of the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51
 9   F.3d 1480, 1484 (9th Cir. 1995). A complaint may be dismissed as a matter of law either
10   for lack of a cognizable legal theory or for insufficient facts under a cognizable theory.
11   Balisteri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In ruling on the
12   motion, a court must “accept all material allegations of fact as true and construe the
13   complaint in a light most favorable to the non-moving party.” Vasquez v. L.A. Cnty., 487
14   F.3d 1246, 1249 (9th Cir. 2007). But a court is not required to accept legal conclusions
15   couched as facts, unwarranted deductions, or unreasonable inferences. Papasan v. Allain,
16   478 U.S. 265, 286 (1986).
17          Complaints must contain “a short plain statement of the claim showing that the
18   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted
19   this rule to mean that “[f]actual allegations must be enough to rise above the speculative
20   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007). The allegations in the
21   complaint must “contain sufficient factual matter, accepted as true, to state a claim to
22   relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
23   Twombly, 550 U.S. at 570).
24
25   III.   DISCUSSION
26          A.    Arnold’s Constructive Termination Causes of Action (1st through 4th)
27          Arnold’s first through fourth causes of action allege wrongful constructive
28   termination in violation of public policy based on California Labor Code §§ 6400 et seq.

                                                   4
                                                                                 20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.105 Page 5 of 11



 1   (first cause of action), California Code of Regulations, Title 8, §§ 5141, 3380 (second
 2   cause of action), 29 U.S.C. § 654(a)(1) (third cause of action), and 29 C.F.R. §§ 1910.132
 3   (fourth cause of action).1 Corecivic contends these causes of action must be dismissed
 4   for two main reasons.
 5         First, Corecivic contends the causes of action are insufficiently pled because the

 6   Complaint fails to allege facts showing Arnold was “terminated ‘for performing an act

 7   that public policy would encourage, or refusing to do an act that public policy would

 8   discourage.” P&A [Doc. 6] 2:2–5.2) According to Corecivic’s arguments, these are the

 9   only conditions that may give rise to wrongful discharge in violation of public policy.

10          In Rojo v. Kliger, 52 Cal.3d 65 (1990), plaintiffs alleged “they were continually

11   subjected to sexual harassment and demands for sexual favors by defendant, and that

12   their refusal to tolerate that harassment or acquiesce in those demands resulted in the

13   wrongful discharge of Ms. Maloney and the constructive wrongful discharge of Ms.

14   Rojo.” Id. at 89. In opposing defendant’s summary-judgment motion, plaintiff

15   requested leave to amend the complaint to assert a cause of action for “tortious discharge

16   in contravention of public policy.” Id. at 71. Similar to Corecivic’s argument, defendant

17   opposed the request by arguing plaintiffs’ “claims should be limited to situations where,

18   as a condition of employment, the employer ‘coerces’ an employee to commit an act that

19   violates public policy, or ‘restrains’ an employee from exercising a fundamental right,

20   privilege or obligation.” Id. at 91. The California Supreme Court found the argument

21   “without merit” and explained:

22          Although decided in the factual contexts of coercion (Tameny v. Atlantic
            Richfield Co., 27 Cal.3d 167 (1980)) and restraint (Foley v. Interactive Data
23
24
     1
25    Arnold contends each of these statutes and regulations pertain to workplace safety. (See Compl. ¶¶
     114–121, 135–138, 153–156, 170–172.)
26
     2
       In its moving papers, Corecivic appears to argue this ground for dismissal is separate from Arnold’s
27   alleged failure to allege he “was subjected to a constructive termination in retaliation for engaging in
28   protected activity.” (See P&A 2:5–7: “Plaintiff’s Complaint is also devoid . . . .” (emphasis added).)
     But in its reply, Corecivic clarifies it is part of the same argument. (See reply [Doc. 8] 1:4–14.)

                                                          5
                                                                                            20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.106 Page 6 of 11



 1         Corp., 47 Cal.3d 654 (1988)), neither Tameny nor Foley excludes wrongful
           discharge claims based solely on sex discrimination or sexual harassment.
 2
           To the contrary, the cases strongly imply that an action for wrongful
 3         discharge will lie when, as here, the basis of the discharge contravenes a
           fundamental public policy.
 4
 5   Id. In addition to rejecting defendant’s theory, the Supreme Court also explained that

 6   plaintiffs’ allegations, “in any event, easily satisfy defendant’s own criteria” because they
 7   assert, “in essence, that they were terminated for refusing to engage in conduct that
 8   violated fundamental public policy, to wit nonconsensual sexual acts” and “in retaliation
 9   for attempting to exercise a fundamental right . . . to be free from sexual assault and

10   harassment.” Id.
11         Under Rojo, Corecivic’s argument lacks merit for two reasons. First, Rojo
12   explicitly rejected Corecivic’s contention that Arnold must allege facts showing he was
13   terminated for performing an act that public policy would encourage, or refusing to do an
14   act that public policy would discourage. Second, as Arnold points out in his opposition

15   (Opp’n [Doc. 7] 11:25–28), even under Corecivic’s “criteria” Arnold has stated a claim.
16   In essence, Arnold is alleging he was constructively terminated for refusing to do
17   something the State’s public policy discouraged: work in an environment that was highly
18   susceptible to COVID-19 transmission and in a manner that was likely to further the
19   spread of the disease.
20         Notably, in its reply, Corecivic fails to address Arnold’s contention that his
21   allegations also meet its criteria for pleading a cause of action for wrongful discharge in
22   violation of public policy. Instead, Corecivic contends Arnold “does not cite a single

23   case involving a claim for wrongful termination in violation of public policy that does
24   not involve a termination based on an employee’s refusal to engage in an act that violates
25   public policy or for performing an act that public policy encourages.” (Reply [Doc. 8]
26   2:1–5.) Corecivic then asserts that Rojo “involved allegations of a termination for
27   refusing to perform acts in violation of public policy.” (Id. 2:5–8.) This argument is

28

                                                   6
                                                                                20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.107 Page 7 of 11



 1   surprising given Rojo’s explicit rejection of Corecivic’s argument and statement that
 2   even under “defendant’s own criteria” plaintiffs stated a claim.
 3         Corecivic’s second argument seems to be that Arnold’s first through fourth causes
 4   of action fail because the Complaint does not allege facts showing “he was subjected to
 5   intolerable working conditions . . . in excess of those faced by other workers.” (P&A
 6   2:9–14.) In support of this contention, Corecivic relies on Turner v. Anheuser-Busch,
 7   Inc., 7 Cal.4th 1238 (1994).
 8         In Turner, the California Supreme Court evaluated “what kinds of action or
 9   conditions are sufficient to convert what is ostensibly a voluntary quit into a discharge.”
10   Id. at 1245. The court explained the “conditions giving rise to the resignation must be
11   sufficiently extraordinary and egregious to overcome the normal motivation of a
12   competent, diligent, and reasonable employee to remain on the job to earn a livelihood
13   and to serve his or her employer.” Id. at 1246. Generally, this requires the adverse
14   working conditions “must be unusually ‘aggravated’ or amount to a ‘continuous pattern’
15   before the situation will be deemed intolerable.” Id. at 1247. “The essence of the test is
16   whether, under all the circumstances, the working conditions are so unusually adverse
17   that a reasonable employee in plaintiff’s position . . . would have felt compelled to
18   resign.” Id. at 1247 (citations omitted). The court also stated the issue is “normally a
19   question of fact.” Id. at 1247.
20         In the context of emphasizing that the working conditions must be “unusually
21   extraordinary and egregious,” the court quoted the following language from a Fourth
22   Circuit case:
23         An employee may not be unreasonably sensitive to his [or her] working
           environment .... Every job has its frustrations, challenges, and
24
           disappointments; these inhere in the nature of work. An employee is
25         protected from ... unreasonably harsh conditions, in excess of those faced by
           his [or her] co-workers. He [or she] is not, however, guaranteed a working
26
           environment free of stress.
27
28

                                                  7
                                                                                20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.108 Page 8 of 11



 1   Id. at 1247 (quoting Goldsmith v. Mayor and City of Baltimore, 987 F.2d 1064, 1072
 2   (1993) (brackets in original)). Although the italicized language lends some support to
 3   Corecivic’s argument, at least one other court has rejected Corecivic’s contention that
 4   Turner requires differential treatment. In Brooks v. Corecivic of Tennessee LLC, 2020
 5   WL 5294614 * 5 (S.D. Cal. 2020), the district court rejected the argument, noting that the
 6   quoted language was dicta and explaining that differential treatment did not make
 7   Turner’s “ultimate formulation of the elements of constructive discharge . . . .” Id. The
 8   court also pointed out the complete lack of any other authority supporting Corecivic’s
 9   argument and the lack of differential treatment from the applicable California jury
10   instruction. Id. This Court agrees with Brooks’ reasoning, particularly given Corecivic’s
11   inability to cite a single case dismissing a constructive discharge claim because the
12   plaintiff failed to plead differential treatment.
13         Finally, under the standards applicable to the present motion, Arnold has pled facts
14   indicating the working conditions were “intolerable.” The Complaint alleges that by
15   April 2020, there were over 200 known cases of COVID-19 at the Facility. It was also
16   well known that some infected by COVID-19 were asymptomatic, yet capable of also
17   spreading the disease. The Complaint further alleges that despite these conditions,
18   Corecivic not only failed to implement safety protocols to prevent or slow the spread of
19   the disease, but fostered conditions exacerbating its spread. Based on these facts, the
20   Court finds a reasonable juror could find the working conditions faced by Arnold, a
21   person with increased risk of severe COVID-19 disease, were intolerable.
22         For all these reasons, the Court finds Arnold’s first through fourth causes of action
23   are sufficiently pled.
24
25         B.     Arnold’s Negligent Supervision and Intentional Infliction of Emotional
26                Distress Causes of Action (5th and 6th)
27         Arnold’s fifth and sixth causes of action allege negligent supervision and
28   intentional infliction of emotional distress. Corecivic argues these causes of action are

                                                    8
                                                                                20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.109 Page 9 of 11



 1   barred by California’s Workers’ Compensation exclusivity. (P&A 9:24–11:4, 11:6–
 2   13:3.) Arnold responds that the “workers’ compensation scheme is inapplicable
 3   particularly where—as here—an ‘employer’s conduct … contravenes fundamental public
 4   policy’ and/or ‘exceeds the risks inherent in the employment relationship.” (Opp’n 16:
 5   7–13, citing Miklosy v. Regents of U. of Cal., 44 Cal.4th 876, 902 (2008).) According to
 6   Arnold, his fifth and sixth causes of action satisfy both conditions because he alleges
 7   Corecivic’s conduct violated fundamental public policy and exceeded the risk inherent in
 8   the employment relationship. (Id. 17:10–12.) The Court is not persuaded by Arnold’s
 9   arguments.
10          Under California Labor Code § 3600, an “employer is liable for injuries to its
11   employees arising out of and in the course of employment, and section 3601 declares that
12   where the conditions of workers’ compensation exist, the right to recover such
13   compensation is the exclusive remedy against the employer.” Johns-Manville Products
14   Corp. v. Superior Court, 287 Cal. 3d 465, 467–468 (1980). The exclusivity rule applies
15   even where the employer’s misconduct is serious, willful or intentional, but “in such
16   cases Labor Code section 4553 dictates that the employee’s recovery is increased by one-
17   half.” Vuillemainroy v. American Rock & Asphalt, Inc., 70 Cal.App.4th 1280, 1283
18   (1999).
19          The exclusivity rule, however, is subject to exceptions for certain types of
20   intentional employer misconduct. Vuillemainroy, 70 Cal.App.4th at 1284. In Fermino v.
21   Fedco, Inc., 7 Cal.4th 701 (1994), the California Supreme Court explained the existance
22   of a “tripartite system for classifying injuries arising in the course of employment.” Id. at
23   713.
24          First, there are injuries caused by employer negligence or without employer
            fault that are compensated at the normal rate under the workers’
25
            compensation system. Second, there are injuries caused by ordinary
26          employer conduct that intentionally, knowingly or recklessly harms an
            employee, for which the employee may be entitled to extra compensation
27
            under section 4553. Third, there are certain types of intentional employer
28

                                                   9
                                                                                20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.110 Page 10 of 11



 1          conduct which bring the employer beyond the boundaries of the
            compensation bargain, for which a civil action may be brought.
 2
 3   Id. at 713–714. With regard to the third category, the court further explained it involved
 4   employer “behavior that could not be considered a normal risk of employment” or
 5   “violated public policy and therefore fell outside the compensation bargain.” Id. at 714–
 6   715. In a footnote, however, the court explicitly limited the reach of the violation-of-
 7   public-policy exception to the exclusivity rule:
 8          In stating that false imprisonment is outside the scope of the compensation
            bargain because it constitutes a crime against the person of the employee, we
 9
            do not mean to suggest that regulatory crimes such as violations of health
10          and safety standards or special orders are actions outside the normal course
            of employment. On the contrary, the Act includes such regulatory crimes
11
            within its scope. (See §§ 6423, 4553.1; see also Johns-Manville, supra, 27
12          Cal.3d at pp. 474-475 [workers' compensation the only remedy for injuries
            resulting from willful failure to comply with government regulations
13
            regarding dust levels].) It is an expected part of the compensation bargain
14          that industrial injury will result from an employer's violation of health and
            safety, environmental and similar regulations. What we hold today, rather,
15
            is that those classes of intentional employer crimes against the employee’s
16          person by means of violence and coercion, such as those crimes numerated
            in part 1, title 8 of the Penal Code, violate the employee’s reasonable
17
            expectations and transgress the limits of the compensation bargain.
18
19   Id. at n. 7.
20          Consistent with this footnote, California courts have refused to apply the exception
21   where the employer is alleged to have violated health and safety regulations. For
22   example, in Johns-Manville, 287 Cal. 3d 465, plaintiff was an asbestos manufacturing
23   employee who had contracted various diseases related to long-term exposure to asbestos.
24   The employee sued his employer for, among other things, concealing from the employee
25   the knowledge that working with asbestos was dangerous, failing to provide proper
26   protective equipment, and knowingly violating government regulations relating to the
27   dust levels in the plan. With regard to these claims, the Supreme Court found the claims
28   were barred because they fell under the second category of cases, under which an

                                                  10
                                                                                20-CV-0809 W (MDD)
     Case 3:20-cv-00809-W-RBB Document 9 Filed 01/06/21 PageID.111 Page 11 of 11



 1   employee is entitled to extra compensation under section 4553 of the worker’s
 2   compensation law. The court explained these cases involve “instances in which an
 3   employer ‘put his mind’ to the existence of workplace dangers but failed to take
 4   corrective action, and the extra compensation provision of that section were designed to
 5   specially sanction such deliberate employer wrongdoing.” Id. at 474.
 6         Similar to the claim rejected in Johns-Manville, Arnold seeks to hold Corecivic
 7   liable for failing to provide proper protective equipment and violating safety regulations.
 8   Under California law, such claims are barred by California’s workers compensation
 9   exclusivity. See also Brooks, 2020WL 5294614 (finding workers’ compensation
10   exclusivity barred claims for negligent supervision and intentional infliction of emotional
11   distress arising from Corecivic’s failure to protect workers from COVID-19 and violation
12   of health and safety regulations).
13
14   IV.   CONCLUSION & ORDER
15         For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART
16   Corecivic’s motion to dismiss [Doc. 6] and DISMISSES WITHOUT LEAVE TO
17   AMEND the fifth cause of action for negligent supervision and the sixth cause of action
18   for intentional infliction of emotional distress.
19         IT IS SO ORDERED.
20   Dated: January 6, 2021
21
22
23
24
25
26
27
28

                                                   11
                                                                               20-CV-0809 W (MDD)
